Citation Nr: 0924122	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-18 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for asbestosis.  

2.  Entitlement to service connection for asbestosis.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for bilateral tinnitus.  

5.  Entitlement to service connection for arthritis.  

6.  Entitlement to service connection for a left ankle 
disorder.  

7.  Entitlement to service connection for water on the ankle.  

8.  Entitlement to service connection for water on the knee.  

9.  Entitlement to service connection for a right hip 
disorder.  


10.  Entitlement to service connection for a right eye 
cataract.  

11.  Entitlement to service connection for a left eye 
cataract.  

12.  Entitlement to service connection for right foot fungus.  

13.  Entitlement to service connection for right kidney 
cysts.  

14.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH).  

15.  Entitlement to service connection for a heart disorder.  

16.  Entitlement to service connection for residuals of a 
cholecystectomy.  

17.  Entitlement to service connection for a dental 
condition.  

18.  Entitlement to service connection for residuals of a 
right inguinal hernia repair.  

19.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from June 1942 to January 1947.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

On his VA Form 9 (Substantive Appeal), received in May 2007, 
the Veteran indicated that he wanted a videoconference 
hearing before the Board.  The requested hearing was 
scheduled in May 2009, but the Veteran did not appear for the 
hearing.  He did not request a postponement of the hearing, 
nor has he requested that the hearing be rescheduled, 
providing good cause for his failure to appear for the 
scheduled hearing.  Accordingly, the Board will proceed as if 
his hearing request was withdrawn.  38 C.F.R. § 20.702(d) 
(2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues concerning service connection for asbestosis, 
bilateral hearing loss, and bilateral tinnitus are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  A rating decision in June 1997 denied service connection 
for asbestosis.  The Veteran was notified of that decision 
and did not file a notice of disagreement within one year of 
that notice.  

2.  Evidence added to the record since June 1997 concerning 
service connection for asbestosis was not previously of 
record and relates to a previously unestablished fact 
necessary to substantiate the claim.  The new evidence raises 
a reasonable possibility of substantiating the claim.  

3.  The evidence shows that arthritis was not manifest within 
one year after the Veteran's separation from service or for 
many years thereafter.  There is no competent, credible 
evidence that any current arthritis is due to service.  

4.  There is no competent, credible evidence of any left 
ankle disorder that is due to service.  

5.  There is no competent, credible evidence of any disorder 
manifest by water on the ankle that is due to service.  

6.  There is no competent, credible evidence of any disorder 
manifest by water on the knee that is due to service.  

7.  There is no competent, credible evidence that any current 
right hip disorder is due to service.  

8.  There is no competent, credible evidence that a right eye 
cataract is due to service.  

9.  There is no competent, credible evidence that a left eye 
cataract is due to service.  

10.  There is no competent, credible evidence that the 
Veteran has been diagnosed as having right foot fungus.  

11.  There is no competent, credible evidence that the 
Veteran's right kidney cysts, first manifest in March 2003, 
are in any way related to service.  

12.  There is no competent, credible evidence that benign 
prostatic hypertrophy (BPH), first manifest in October 1996, 
is in any way related to service.  

13.  There is no competent, credible evidence that any 
current heart disorder is in any way related to service.  

14.  There is no competent, credible evidence that residuals 
of a cholecystectomy, first shown in March 1989, are in any 
way related to service.  

15.  There is no evidence of record showing a dental 
disability for which service connection or eligibility for VA 
outpatient dental treatment may be established.

16.  There is no competent, credible evidence that residuals 
of a right inguinal hernia repair, first shown in August 
2005, are in any way related to service.  

17.  There is no competent, credible evidence that skin 
cancer, first shown in 1994, is in any way related to 
service.  


CONCLUSIONS OF LAW

1.  Evidence received since the June 1997 rating decision, 
which denied the veteran's claim for service connection for 
asbestosis, is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2008).  

2.  The criteria are not met for service connection for 
arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

3.  The criteria are not met for service connection for a 
left ankle disorder.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

4.  The criteria are not met for service connection for water 
on the ankle.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

5.  The criteria are not met for service connection for water 
on the knee.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

6.  The criteria are not met for service connection for a 
right hip disorder.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

7.  The criteria are not met for service connection for a 
right eye cataract.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

8.  The criteria are not met for service connection for a 
left eye cataract.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

9.  The criteria are not met for service connection for right 
foot fungus.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

10.  The criteria are not met for service connection for 
right kidney cysts.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

11.  The criteria are not met for service connection for 
benign prostatic hypertrophy (BPH).  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

12.  The criteria are not met for service connection for a 
heart disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

13.  The criteria are not met for service connection for 
residuals of a cholecystectomy.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

14.  The criteria are not met for service connection for a 
dental condition.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 
(West 2002); 38 C.F.R. §§ 3.381, 17.161 (2008).

15.  The criteria are not met for service connection for 
residuals of a right inguinal hernia repair.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

16.  The criteria are not met for service connection for skin 
cancer.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran essentially contends that all of his claimed 
disabilities are related to his time on board ship during 
service, and, in particular, are due to the trauma he 
sustained when one ship he was on was torpedoed and sunk.  

Asbestosis

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

A rating decision in June 1997 denied service connection for 
asbestosis on the basis that there was no evidence that the 
Veteran had a disorder that was due to exposure to asbestos.  
He was notified of that decision and did not file a notice of 
disagreement within one year of that notice.  

The evidence that was of record and considered by the RO in 
June 1997 included that Veteran's service treatment records, 
which did not reflect any clinical findings or diagnosis of 
any disorder due to exposure to asbestos; private treatment 
records dated in 1984 and 1989, which did not show that he 
had any disorder due to exposure to asbestos; VA clinic 
records dated from November 1993 to February 1997; and the 
report of a VA respiratory compensation examination in 
February 1997.  The VA clinic records showed evaluation and 
treatment for numerous conditions, but did not indicate that 
any disorder was due to exposure to asbestos.  The records 
included the report of a chest x-ray in November 1993 that 
was interpreted as showing no active disease; minor 
thickening of both apical caps was noted, but no findings 
indicative of asbestosis were recorded.  The VA compensation 
examiner examined the Veteran knowing his reported history of 
asbestos exposure in service.  Although the report lists a 
diagnosis of "History of asbestos exposure in insulation of 
a ship," no pertinent abnormal clinical findings were noted 
and no diagnosis of a current disorder due to asbestos 
exposure was listed.  The report of a chest x-ray at the time 
of the examination did not reflect any findings indicative of 
asbestosis; mild thickening of the apical pleura was noted, 
but the examiner did not comment on the significance, if any, 
of that finding.  Pulmonary function testing was also 
conducted and was reported being normal.  

Evidence added to the record since June 1997 includes the 
report of a chest x-ray in February 1996 that noted small, 
irregular opacities throughout both lungs.  The physician 
indicated that the findings were consistent with a diagnosis 
of asbestosis.  

In December 2001, the Veteran underwent a private evaluation 
concerning possible asbestosis.  The examiner noted the 
Veteran's reported asbestos exposure on board ship during 
service from 1942 to 1947, as well as over 30 years of 
asbestos exposure after service during metallurgical 
manipulation at which time free asbestos powder was sprinkled 
during the heating of the metal; the Veteran reported that he 
had had no further asbestos exposure since 1978.  Although 
the examiner listed several clinical impressions, including 
asbestos exposure with known chronically abnormal chest 
x-rays in the past, pacemaker for third degree heart block, 
asymmetrical septal hypertrophy with cardiomyopathy, COPD, 
hypertension, and hypothyroidism, he did not indicate which, 
if any, of those disorders might be due to the Veteran's 
asbestos exposure.  

Also of record is a VA memorandum, dated in May 2002, 
containing information apparently compiled by the service 
department concerning the probability of exposure to asbestos 
based on the job title of Naval personnel.  The record shows 
that the Veteran's job title during service was a Gunner's 
Mate.  The memorandum indicates that the probability of 
asbestos exposure for a Gunner's Mate is minimal.  

Initially, the Board observes that the evidence that has been 
received since the June 1997 rating decision contains x-ray 
findings indicative of asbestosis.  That evidence clearly 
relates to a previously unestablished fact necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board concludes that new and material evidence has been 
received and that the Veteran's service connection claim is 
reopened.  

The Board must next consider the Veteran's claim on the basis 
of all of the evidence of record.  However, the Board finds 
that additional development is necessary prior to final 
appellate action.  That development is discussed in the 
remand section, below.  

Arthritis, left ankle disorder, water on the ankle and knee

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The service treatment records do not show any complaints, 
clinical findings, or diagnosis indicative of arthritis or 
any other joint disorder.  The post-service treatment records 
include the summary of a private hospitalization in March 
1989 which lists diagnoses of rheumatoid arthritis and gouty 
arthritis.  Subsequent VA and private treatment records also 
reflect a diagnosis of gout and show that the Veteran was 
taking medication for gout.  A private examiner in 
November 2002 noted some bilateral ankle edema, and he listed 
diagnoses of dependent edema, hypertension, and gout.  
Nevertheless, numerous examiners prior to that date, from 
January 1994 through August 2002 specifically noted that no 
edema or joint swelling was present.  A letter from a private 
physician in June 2001 noted clinical and x-ray findings of 
osteoarthritis of the right hand, and there was some bony 
enlargement of the left ankle, with degenerative changes on 
x-ray, but no swelling.  

While the Veteran contends that he has arthritis, a left 
ankle disorder, and water on the ankle and knee due to the 
trauma he sustained when his ship was torpedoed and sunk 
during service, it should be noted that persons without 
medical training are not competent to comment upon medical 
observations or to make medical diagnoses; such statements in 
this regard - by the veteran, his representative or others 
- are entitled to no probative weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of evidence (medical or otherwise) of any 
arthritis during service, evidence of continuity of 
symptomatology since service, or medical evidence indicating 
that the Veteran's current arthritis is due to service, the 
criteria for service connection for arthritis are not met.  
Further, lacking evidence that arthritis was first manifest 
within one year following his separation from service, 
service connection cannot be presumed.  In addition, there is 
no evidence of any left ankle disorder, or any knee or ankle 
disorder manifested by "water in the joint," other than the 
various diagnosed forms of arthritis.  No examiner has 
attributed any such joint swelling to injury or disease 
incurred in service.  Moreover, there is no evidence of 
reported symptomatology related to any knee or ankle disorder 
following service for several decades.  

Therefore, the Board concludes that the criteria are not met 
for service connection for arthritis, a left ankle disorder, 
or for water on the ankle or knee.  Accordingly, those claims 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  



Right hip disorder

The service treatment records do not show any complaints, 
clinical findings, or diagnosis indicative of a disorder of 
either hip.  The post-service treatment records do not 
reflect any complaints or clinical findings referable to the 
Veteran's hips until January 1989.  The summary of a private 
hospitalization for an unrelated ailment at that time notes 
that he had been treated by a rheumatologist for the previous 
five-six years for suspected rheumatoid arthritis and 
recurrent chronic bursitis of the right hip, with three-four 
steroid injections into the right hip.  The examiner did not 
comment further on the date of onset or etiology of any hip 
disorder.  

An April 1999 letter from a private physician notes the 
Veteran's long history of discomfort in the lateral aspect of 
the right hip.  The Veteran indicated that he "threw the hip 
out" 10 years previously.  The examiner stated that there 
was no history of trauma or fracture.  The listed diagnosis 
was trochanteric bursitis of the right hip.  

A private clinic note in January 2007 states that the Veteran 
reported that he had had pain in the region of his right hip 
for 62 years.  He indicated that he sustained substantial 
trauma to the hip when his ship was torpedoed, without 
fracture.  X-rays in January 2007 reportedly showed minimal 
to minor degenerative arthrosis of the hips.  The examiner 
diagnosed chronic trochanteric bursitis of the left hip.  

The Board acknowledges that the Veteran contends his right 
hip disorder is due to the trauma he sustained when his ship 
was torpedoed and sunk during service, but, as noted above, 
persons without medical training are not competent to comment 
upon medical observations or to make medical diagnoses.  Such 
statements in this regard - by the veteran, his 
representative or others - are entitled to no probative 
weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Although the Veteran reported a 62-year history of right hip 
pain when seeking treatment in January 2007, the available 
treatment records dated since 1984 do not otherwise mention 
any complaints of pain in either hip until 1989, more than 40 
years after his separation from service.  The Board finds 
that the absence of evidence of hip trauma during service 
and, in particular, the absence of any reported 
symptomatology referable to the Veteran's hips for more than 
40 years after service weigh very heavily against a finding 
that the Veteran sustained any hip trauma during service.  
Moreover, the Board finds that the fact that his solitary 
statement in 2007 was made after his claim was filed and is, 
therefore, in the context of his claim for benefits further 
detracts from the credibility of the statement, particularly 
considering the complete absence of any recorded report of 
hip pain until more than 40 years after his separation from 
service, as well as his own statement in 1989 regarding a 
right hip injury 10 years earlier.  

Considering all of the evidence of record, the Board 
concludes that the lack of credible evidence of hip injury 
during service, credible evidence of continuity of 
symptomatology, and medical evidence of a link between any 
current hip disorder and service fails to establish that the 
criteria for service connection are met.  For all the 
foregoing reasons, the claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Right and left eye cataracts

The service treatment records are silent for any evidence of 
a cataract in either eye.  

The post-service treatment records show that the Veteran 
underwent cataract surgery on his left eye in June 1996.  He 
underwent cataract surgery on his right eye in September 
2000.  No examiner has related either cataract to service.  
Moreover, the treatment records do not show that a cataract 
was present in either eye until 1996, almost 50 years after 
the Veteran's separation from service.  

The Veteran contends that his cataracts are due to the trauma 
he sustained when his ship was torpedoed and sunk during 
service.  As noted above, persons without medical training 
are not competent to comment upon medical observations or to 
make medical diagnoses; such statements in this regard - by 
the veteran, his representative or others - are entitled to 
no probative weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In the absence of any evidence that either of the Veteran's 
cataracts that were first shown almost 50 years after his 
separation from service was in any way related to service, 
the Board concludes that the criteria are not met for service 
connection.  Therefore, the claim for service connection for 
right and left eye cataracts must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Right foot fungus

The service treatment records are silent for any complaints, 
clinical findings, or diagnosis of right foot fungus.  
Moreover, the medical records regarding the Veteran's 
treatment since 1984 also fail to demonstrate a diagnosis of 
or treatment for right foot fungus.  

Service connection requires that the claimant have the 
claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  

In the absence of medical evidence that the Veteran now has 
or has ever had right foot fungus, service connection must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  



Right kidney cyst

The service treatment records are silent for any complaints 
of kidney problems or of clinical findings or diagnosis 
indicative of a right kidney cyst.  

The report of a private ultrasound study of the Veteran's 
kidneys and intravenous pyelography (IVP) in October 1990 
(when he was being treated for acute pyelonephritis) were 
interpreted as being normal.  

Private treatment records dated in March 2003 in conjunction 
with an evaluation for urinary retention include the report 
of a renal ultrasound which noted two large cysts in the 
right kidney.  The report of a June 2005 CT scan of the 
Veteran's abdomen noted a six-seven centimeter lesion of the 
right kidney that was probably a cyst; a subsequent CT scan 
confirmed cysts in both kidneys.  The summary of a private 
hospitalization in January 2007 lists a diagnosis of chronic 
kidney disease, probable hypertensive nephropathy.  

The Veteran contends that his right kidney cyst is due to the 
trauma he sustained when his ship was torpedoed and sunk 
during service.  As noted above, persons without medical 
training are not competent to comment upon medical 
observations or to make medical diagnoses; such statements in 
this regard - by the veteran, his representative or others 
- are entitled to no probative weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, there 
is no medical evidence that relates the cysts in the 
Veteran's kidneys to service.  Moreover, the medical evidence 
shows that the cysts were not present in 1990.  Thus, they 
were first demonstrated more than 50 years after his 
separation from service.  

In the absence of medical evidence that the cysts in the 
Veteran's kidneys that were first shown in 2003 are in any 
way related to service, the Board concludes that the criteria 
for service connection for a right kidney cyst are not met.  
Therefore, the claim for service connection must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

BPH

The service treatment records are silent for BPH or other 
prostate problems.  The summary of a private hospitalization 
in January 1984 states that the Veteran denied any current 
urinary tract symptoms.  The available post-service medical 
records first reflect any prostate problems in October 1996, 
when the Veteran was noted to have BPH, with a history of two 
previous transurethral prostatectomies.  That private clinic 
report states that he was then asymptomatic.  Later records 
continue to note the presence of BPH, as well as urinary 
tract symptoms.  There is no evidence, however, that any 
examiner has commented on the etiology of the Veteran's BPH, 
and no examiner has suggested that it began during service or 
is otherwise due to service.  

The Veteran contends that he has BPH that is due to the 
trauma he sustained when his ship was torpedoed and sunk 
during service.  As noted above, persons without medical 
training are not competent to comment upon medical 
observations or to make medical diagnoses; such statements in 
this regard - by the veteran, his representative or others 
- are entitled to no probative weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of evidence (medical or otherwise) of any 
prostate problems during service, of evidence of continuity 
of symptomatology since service, or of medical evidence even 
suggesting that the Veteran's current BPH is due to service, 
the criteria for service connection are not met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



A heart disorder

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The service treatment records are silent for a heart 
disorder.  The summary of a private hospitalization in 
January 1984 states that the Veteran had a seven-year history 
of hypertension, and that there was no evidence of ischemic 
heart disease or angina.  The summary of a hospitalization in 
March 1989 indicates that he had a heart murmur and that 
echocardiograms had previously shown asymmetric septal 
hypertrophy.  The summary does not mention the etiology of 
the heart disorder.  

Private hospital records show that the Veteran underwent 
placement of a permanent pacemaker in August 1999 for 
bradyarrhythmia.  Those records also show that he had a 
history of hypertension, coronary artery disease, 
hypertensive cardiomyopathy with suspected asymmetric septal 
hypertrophy, and congestive heart failure.  

While the post-service treatment records clearly show that 
the Veteran now has significant heart disease, those records 
do not reflect any manifestations of heart disease until the 
late 1980's - decades after his separation from service.  
And no examiner has suggested that the disease began during 
service or within the first year after service, or that it is 
otherwise due to service.  

The Veteran contends that he has a heart disorder that is due 
to the trauma he sustained when his ship was torpedoed and 
sunk during service.  As noted above, persons without medical 
training are not competent to comment upon medical 
observations or to make medical diagnoses; such statements in 
this regard - by the veteran, his representative or others 
- are entitled to no probative weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of evidence showing that the Veteran currently 
has a heart disorder that was incurred in or aggravated by 
service, the criteria for service connection on the basis of 
direct service incurrence are not met.  Further, because the 
evidence does not show that a cardiovascular disorder was 
first manifest within one year after the Veteran's separation 
from service, service connection also cannot be presumed.  
For the foregoing reasons, the claim for service connection 
for a heart disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Residuals of a cholecystectomy

The service treatment records are silent for a gall bladder 
disorder.  

The medical records show that the Veteran underwent a 
cholecystectomy for acute cholelithiasis and a gangrenous 
gall bladder in March 1989.  The post-service treatment 
records do not reflect any gall bladder symptoms prior to 
March 1989, nor has any examiner indicated that gall bladder 
disease was present prior to March 1989.  

The Veteran contends that his cholecystectomy was due to the 
trauma he sustained when his ship was torpedoed and sunk 
during service.  As noted above, persons without medical 
training are not competent to comment upon medical 
observations or to make medical diagnoses; such statements in 
this regard - by the veteran, his representative or others 
- are entitled to no probative weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  But no examiner has 
suggested that the gall bladder disease that led to the 
Veteran's 1989 cholecystectomy was in any way related to 
service.  

In the absence of competent evidence that the Veteran's 1989 
cholecystectomy was caused by or was otherwise related to 
disease or injury the Veteran incurred in service, the 
criteria are not met for service connection for residuals of 
a cholecystectomy.  Therefore, the claim for service 
connection must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

A dental condition

Each defective or missing tooth and disease of the teeth and 
periodontal tissues is considered separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  38 C.F.R. § 3.381(b) (2008).  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment 
under the provisions of 38 C.F.R. § 17.161.  38 C.F.R. 
§ 3.381(a).  

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wound or other service trauma.  38 C.F.R. § 3.381(b).  
A veteran with a noncompensable service-connected dental 
condition due to dental trauma is entitled to any reasonably 
necessary dental treatment without time limitations for 
conditions which are attributable to the service trauma.  38 
C.F.R. § 17.161(c); see 38 U.S.C.A. § 1712.  Allowances for 
dental treatment for service-connected noncompensable dental 
conditions not due to trauma are typically subject to 
limitation of one-time treatment and timely application after 
service.  38 C.F.R. § 17.161(b); see 38 C.F.R. §§ 17.161(a), 
(d), and (e) (for exceptions not relevant here).  

The Veteran's available service treatment records do not 
contain any record of dental examination, nor do they contain 
any evidence of dental trauma.  

In this case, the Veteran has alleged only generally that he 
sustained some sort of dental condition as a result of trauma 
he sustained when a ship he was on during service was 
torpedoed and sunk.  Although the RO asked him to furnish 
records of dental treatment he claimed to have had or to 
return signed authorization forms so the RO could request 
records identified by him, he has not done so.  The Board 
would point out that the duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The available medical records show that the Veteran underwent 
a biopsy of his right upper gingiva in October 2000; the 
pathology report reflects a diagnosis of acanthosis of the 
surface epithelium and chronic inflammation.  The records do 
not indicate whether that diagnosis indicated an abnormality, 
nor do they show that the finding represented a residual of 
trauma at any time in the past, let alone in service, more 
than 50 years previously.  A VA examiner in November 2006 
noted that there were no oral lesions and that the Veteran 
wore upper dentures.  

The Veteran is not entitled to dental treatment without time 
limit.  38 C.F.R. § 17.161(c).  Moreover, there is no 
evidence of application for VA outpatient dental treatment 
within one year after his separation from service.  38 C.F.R. 
§ 17.161(b)(2)(i).  Thus, the evidence fails to show any 
dental disability for which service connected compensation 
may be paid or for which dental treatment is allowed.  
Therefore, the appeal is denied.  

Residuals of a right inguinal hernia repair

The service treatment records are silent for complaints or 
clinical findings indicative of a right inguinal hernia.  The 
earliest post-service medical evidence of the presence of a 
right inguinal hernia is the operative report of a right 
inguinal herniorraphy at a private facility in August 2005.  
The records do not reflect the date of onset or etiology of 
the hernia.  

The Veteran contends that his right inguinal hernia was due 
to the trauma he sustained when his ship was torpedoed and 
sunk during service.  As noted above, persons without medical 
training are not competent to comment upon medical 
observations or to make medical diagnoses; such statements in 
this regard - by the veteran, his representative or others 
- are entitled to no probative weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The available 
treatment records do not show that any examiner has suggested 
that the right inguinal hernia the Veteran experienced in 
2005 is in any way related to his period of service that 
ended well over 50 years previously.  Nor do those records 
reflect continuity of symptomatology attributable to the 
hernia during that period.  

For the foregoing reasons, the claim for service connection 
for a right inguinal hernia must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Skin cancer

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cancer becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The service treatment records are silent for complaints, 
clinical findings, or diagnosis of skin cancer.  Moreover, 
the post-service treatment records do not indicate that skin 
cancer was manifest within the first year after the Veteran's 
separation from service.  

The records do show that, in October 1990, the Veteran 
underwent excisional biopsies of lesions on his left thigh, 
left anterior chest, and left forearm that were diagnosed as 
seborrheic dermatitis, and, in July 2003, he underwent 
excision of a papillary seborrheic keratosis on his right 
arm.  

A December 2001 letter from the Veteran's private physician, 
prepared in conjunction with his claim for service connection 
for asbestosis, stated that the Veteran had skin cancers - 
none of them melanoma - of the head and neck excised in 
1994.  The available treatment records do not document those 
excisions, however.  Nevertheless, the physician did not 
comment on the etiology or date of onset of the skin cancers.  

The Veteran contends that his skin cancer was due to service.  
As noted above, persons without medical training are not 
competent to comment upon medical observations or to make 
medical diagnoses; such statements in this regard - by the 
veteran, his representative or others - are entitled to no 
probative weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  There is no evidence that any medical 
professional has suggested that his skin cancer resulted from 
sun exposure or other disease or injury during service.  

There simply is no competent, credible evidence indicating 
that the Veteran's skin cancer that was first shown well over 
40 years after his separation from service was in any way 
related to service.  Therefore, the Board concludes that the 
criteria for service connection for skin cancer are not met 
on a direct service incurrence basis, and also that skin 
cancer may not be presumed to have been incurred therein.  
For the foregoing reasons, the claim for service connection 
for skin cancer must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  



II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of December 2005 and November 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  

The Board acknowledges that the required notice for all 
issues was not provided before the adverse decision in 
September 2006.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, he 
has received that notice.  The error in not providing the 
required notice prior to the adverse decision was cured by 
the November 2006 letter, and so is harmless.  Moreover, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Also, in March 2006, RO notified the Veteran 
of the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In addition, in the context of a claim to reopen, required 
notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for service connection, and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The notice letter must describe what evidence would 
be necessary to substantiate the element or elements required 
to establish the underlying claim that were found 
insufficient in the previous denial.  Here, the letter the RO 
sent in December 2005 provided the appellant notice fully 
complying with Kent.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, VA and 
private treatment records covering the entire period of the 
appeal have been received.  The Board acknowledges that the 
veteran was not examined concerning these claims.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).  For each of these claims, 
there is either sufficient competent medical evidence to 
decide the claim, or a lack of one or more of the three 
elements listed in the regulation.  The Board concludes that 
no further development action is necessary.  



ORDER

New and material evidence having been presented, the claim 
for service connection for asbestosis is reopened.  

Service connection for arthritis is denied.  

Service connection for a left ankle disorder is denied.  

Service connection for water on the ankle is denied.  

Service connection for water on the knee is denied.  

Service connection for a right hip disorder is denied.  

Service connection for a right eye cataract is denied.  

Service connection for a left eye cataract is denied.  

Service connection for right foot fungus is denied.  

Service connection for right kidney cysts is denied.  

Service connection for benign prostatic hypertrophy (BPH) is 
denied.  

Service connection for a heart disorder is denied.  

Service connection for residuals of a cholecystectomy is 
denied.  

Service connection for a dental condition is denied.  

Service connection for residuals of a right inguinal hernia 
repair is denied.  

Service connection for skin cancer is denied.  


REMAND

As discussed above, the May 2002 VA memorandum indicates that 
the probability that a Gunner's Mate would have been exposed 
to asbestos in the course of his duties as was minimal.  
However, the service records document that the Veteran's 
Naval experience was not typical.  The records show that, 
during the vast majority of his Active Duty Navy service 
during World War II, he was detached to numerous merchant 
marine vessels as part of an armed guard.  The record does 
not reflect how his duties in that regard may have differed 
from servicemen who served on U.S. Navy vessels.  
Additionally, the record shows that at least one vessel on 
which he served was torpedoed, irretrievably set on fire, and 
sunk by German submarines.  It would seem reasonable to 
conclude that the Veteran might have been exposed to asbestos 
under those circumstances, whether or not he was so exposed 
in the regular course of his duties on board ship.  However, 
the record also shows that the Veteran used free asbestos 
powder in the course of his work after service for more than 
30 years.  Clearly, he had significant exposure to asbestos 
after service.  

The Board finds that the above facts trigger VA's duty to 
obtain a medical opinion regarding the likelihood that any 
asbestos to which the Veteran may have been exposed during 
service played a substantial role in causing his current 
asbestosis.  See 38 C.F.R. § 3.159(c)(4) (2008).  

Concerning the Veteran's claims regarding hearing loss and 
tinnitus, the Board notes that the service treatment records 
do not contain any complaints, clinical findings, or 
diagnoses indicative of either hearing loss or tinnitus.  A 
VA clinic record dated in April 1994 shows that the Veteran 
had a history of bilateral decreased hearing for many years.  
At that time, he denied having tinnitus.  The record also 
indicates that he had noise exposure in a machine shop after 
service.  The examiner stated that the Veteran's hearing was 
normal through 1000 Hertz, with moderate to profound 
sensorineural hearing loss thereafter and amplification was 
recommended; the examiner did not comment on the etiology of 
the hearing loss.  

In the April 2007 statement of the case, the RO stated that 
the Veteran's experience on a torpedoed vessel during service 
constituted sufficient evidence of noise exposure.  A private 
examiner noted in July 2007 that the Veteran was mildly 
presbycusic.  

Therefore, VA also has a duty to assist the Veteran 
concerning his claims for service connection for hearing loss 
and tinnitus to obtain a medical opinion as to the likelihood 
that either of those disorders resulted from noise exposure 
during service.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for respiratory 
and audiometric examinations.  The claims 
file must be reviewed by the examiners.  
The examiners' reports should set forth 
in detail all pertinent current symptoms 
and clinical findings.  Ask the 
respiratory examiner to provide an 
opinion as to the likelihood (i.e., 50 
percent probability or greater) that any 
current asbestosis was caused by asbestos 
exposure the Veteran may have had during 
service.  Ask the audiometric examiner to 
provide an opinion as to the likelihood 
(i.e., 50 percent probability or greater) 
that any current hearing loss or tinnitus 
resulted from noise exposure the Veteran 
had during service.  All opinions should 
be supported by adequate rationale.  

2.  Then readjudicate the Veteran's 
claims for service connection for 
asbestosis, for bilateral hearing loss, 
and for tinnitus.  If the claims are not 
granted to his satisfaction, provide the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


